                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 ARMONI MASUD JOHNSON,

                       Plaintiff                    CIVIL ACTION NO. 4:18-CV-01714

        v.                                                     (BRANN, J.)
                                                           (MEHALCHICK, M.J.)
 SUPERINTENDENT MCGINLEY, et al.,


                       Defendants



                                           ORDER

       AND NOW, this 28th day of October, 2019, in accordance with the Memorandum

filed concurrently herewith, and having determined that Plaintiff’s amended complaint (Doc.

24) fails to state a claim upon which relief can be granted, Plaintiff is hereby granted leave to

file an amended complaint within 30 days of the date of this Order, or on or before November

27, 2019.




                                                           BY THE COURT:

Dated: October 28, 2019                                    s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge
